DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Steel, Michael on 09/08/2021.

(Original) A geospatial shape server operating on a computing platform, the geospatial shape server comprising: 
a geospatial shape generator that: 
receives cell sector data for each of a plurality of cell sectors, wherein the cell sector data characterizes geocoordinates of a cell tower of each of the plurality of cell sectors, a radius of communication of each cell sector and a beam width of each cell sector; and 
generates a geospatial shape for each of the plurality of cell sectors, wherein the geospatial shape for each respective cell sector characterizes geographical boundaries of a corresponding cell sector partition; 
a boundary coordinator that: 
queries a Geographic Information System (GIS) for geographic coordinates for each public interest structure within boundaries of each respective geospatial shape; and 

a call route control that: 
provides a list of the plurality of public interest structures; 
receives a request to associate a given public interest structure of the list of public interest structures with an emergency incident; and 
provides, in response to the request, a GIS reference characterizing a boundary of an emergency region that includes the given public interest structure to a network node of a public safety network that determines destination routing for emergency calls within the emergency region.  

2. (Original) The geospatial shape server of claim 1, wherein the request includes data identifying a particular Public Answering Safety Point (PSAP) of a plurality of PSAPs.  

3. (Original) The geospatial shape server of claim 1, wherein request includes data identifying a particular answering group of a particular Public Answering Safety Point (PSAP) of a plurality of PSAPs.  

4. (Original) The geospatial shape server of claim 1, wherein a given geospatial shape is a two-dimensional (2D) shape.  

5. (Original) The geospatial shape server of claim 1, wherein a given geospatial shape is a three-dimensional (3D) shape.  


generates a second geospatial shape that covers a second portion of the building; 
receives a request to associate the second portion of the building with another PSAP of the plurality of PSAPs; and 
commands, in response to the request, 

7. (Original) The geospatial shape server of claim 1, wherein the boundary coordinator stores data characterizing the emergency region of each public interest structure in a database.  

8. (Original) The geospatial shape server of claim 1, wherein a given emergency region of a public interest structure of the plurality of public interest structures represents a boundary of a union of two or more geospatial shapes.  

9. (Currently Amended) The geospatial shape server of claim 1, wherein the call route control provides the boundaries of the emergency region in 

10. (Currently Amended) The geospatial shape server of claim 1, wherein the call route control provides data characterizing a uniform resource identifier (URI) of a particular emergency handling system for the emergency incident to 



12. (Original) The geospatial shape server of claim 1, wherein the given public interest structure is a school, a hospital, building or a park.  

13. (Original) A non-transitory machine readable medium storing machine executable instructions, the machine executable instructions comprising: 
a geospatial shape generator that: 
receives cell sector data for each of a plurality of cell sectors, wherein the cell sector data characterizes geocoordinates of each corresponding cell sector, a radius of communication of each cell sector and a beam width for each cell sector; 
generates a geospatial shape for each of the plurality of cell sectors, wherein the geospatial shape for each respective cell sector characterizes geographical boundaries of a corresponding cell sector partition; and 
a boundary coordinator that: 
queries a geographic information system (GIS) for geographic coordinates for each public interest structure within boundaries of each respective geospatial shape; and 
determines an emergency region for each public interest structure of a plurality of public interest structures identified by the GIS; and 
a call route control that: 
provides a list of the plurality of public interest structures; 
receives a request to associate a given public interest structure of the list of public interest structures with an emergency incident; and 


14. (Original) The medium of claim 13, wherein the request includes data identifying a particular answering group of a particular Public Answering Safety Point (PSAP) of a plurality of PSAPs.  

15. (Original) The medium of claim 13, wherein a given geospatial shape is a two-dimensional (2D) shape.  

16. (Original) The medium of claim 13, wherein the call route control provides data characterizing a uniform resource identifier (URI) of a particular emergency handling system for the emergency incident to the ECRF.  

17. (Original) The medium of claim 13, wherein the boundary coordinator stores data characterizing the emergency region of each public interest structure in a database.  

18. (Original) The medium of claim 13, wherein a given emergency region of a public interest structure of the plurality of public interest structures represents a boundary of a union of two or more geospatial shapes.  

19. (Original) A method comprising: 
receiving cell sector data for each of a plurality of cell sector, wherein the cell tower data characterizes geocoordinates of a cell tower for each of the plurality of cell sectors, a radius of communication of each cell sector and a beam width of each cell sector; 

querying a geographic information system (GIS) for geographic coordinates for each public interest structure within boundaries of each respective geospatial shape; 
determining an emergency region for each public interest structure of a plurality of public interest structures identified by the GIS; 
receiving a request to associate a given public interest structure of a list of public interest structures with an emergency incident; and 
providing, in response to the request, a GIS reference characterizing a boundary of an emergency region that includes the given public interest structure to a network node of a public safety network that determines destination routing for emergency calls within the emergency region.  

20. (Original) The method of claim 19, wherein the particular emergency handling system is an answer group of a Public Answering Safety Point (PSAP) of a plurality of PSAPs.  



CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: a geospatial shape generator in claims 1, 6, 13; a boundary coordinator in claims 1, 7, 13, and 17; a call route control in claims 1, 9, 10, 11, 13, 16;

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 



Allowability Notice
In view of claims and search, Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Wiegand (US 20090264115 A1) in view of Rauner (US 20180199179 A1) and Saigh (US 20130183924 A1) is considered as the most relevant document in the prior art, which discloses a geospatial shape server operating on a computing platform, the geospatial shape server comprising: 
a geospatial shape generator that: 
receives cell sector data for each of a plurality of cell sectors, wherein the cell sector data characterizes geocoordinates of a cell tower (See Wiegand Fig. 1) of each of the plurality of cell sectors, a radius of communication of each cell sector (See Wiegand and a beam width of each cell sector (See Wiegand Fig. 1. [0023]); and (See Wiegand Fig. 1. [0008]).
generates a geospatial shape for each of the plurality of cell sectors, wherein the geospatial shape for each respective cell sector characterizes geographical boundaries of a corresponding cell sector partition; (See Wiegand Fig. 5, 104: [0037])
a boundary coordinator that: 
queries a Geographic Information System (GIS) for geographic coordinates for each public interest structure; and (See Rauner [0094]).
determines an emergency region for each public interest structure of a plurality of public interest structures (See Rauner [0048]) identified by the GIS; and (See Rauner [0194] See Saigh; [0062] Fig. 19. [0132])
a call route control that: 
provides a list of the plurality of public interest structures; (See Rauner [0094] and Fig. 8).
associate a given public interest structure of the list of public interest structures with an emergency incident; and (See Rauner Fig. 20 [0195])
provides a GIS reference of an emergency region to a network node of a public safety network that determines destination routing for emergency calls within the emergency region.  (See Wiegand [0035]).

Wiegand in view of Rauner and Saigh does not discloses the technical features in claims 1, 13, and 19 of within boundaries of each respective geospatial shape, receives a request to associate a given public interest structure (Emphasis added), provides, in response to the request, a GIS reference characterizing a boundary of an emergency region that includes the given public interest structure (Emphasis added)




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINJUNG KIM whose telephone number is (408) 918-7693.  The examiner can normally be reached on Monday-Friday 9am to 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wang-Hurst, Kathy can be reached on (571) 270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MINJUNG KIM/
Examiner, Art Unit 2644